COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON
                                       MEMORANDUM ORDER
Appellate case name:       Antonio Catrell Gatlin v. The State of Texas
Appellate case number:     01-13-00338-CR
Trial court case number: 12-CR-1068
Trial court:               56th District Court of Galveston County
         Appellant, Antonio Catrell Gatlin, was convicted of possession of a controlled substance
and sentenced to four years imprisonment. The complete record has been filed in the above-
referenced appeal since May 17, 2013. Appellant’s brief was due on June 17, 2013. On June 27,
2013, the Clerk of this Court notified appellant that a brief had not yet been filed and required
that a response be filed within 10 days. Although appellant was represented by retained counsel
in the trial court who also signed the notice of appeal, counsel has not responded and no brief has
been filed on appellant’s behalf.1
        Accordingly, we abate the appeals and remand the cause to the trial court to conduct a
hearing at which a representative of the Galveston County District Attorney’s Office and
appellant’s trial counsel, John Neisheim, shall be present. At the trial court’s discretion, appellant
may be present for the hearing in person or, if appellant is incarcerated, appellant may participate
in the hearing by closed-circuit video teleconferencing.2
       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue these appeals;
           2) Determine whether counsel, John Neisheim, intends to represent appellant on
              appeal;
           3) If counsel does not intend to represent appellant on appeal:

1      If retained trial counsel does not wish to continue to represent an appellant, counsel must
       file a motion to withdraw. See Whitehead v. State, 130 S.W.3d 866, 879 (Tex. Crim. App.
       2004). No motion to withdraw appears in the record.
2      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
                  a. Determine whether appellant is now indigent, and if appellant is indigent,
                     appoint substitute appellate counsel at no expense to appellant;
                  b. If appellant is not indigent, admonish appellant regarding the dangers and
                     disadvantages of self-representation, and:
                                 1. determine whether appellant is knowingly and intelligently
                                     waiving his right to counsel and, if so, obtain a written
                                     waiver of the right to counsel; or,
                                 2. if appellant does not wish to proceed pro se, provide a
                                     deadline by which appellant must hire an attorney;
           4) Make any other findings and recommendations the trial court deems appropriate;
              and
           5) Forward a record of the proceedings, together with any findings and orders
              regarding appellate representation.
See TEX. CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f), 26.04; TEX. R. APP. P. 38.8(b);
Whitehead, 130 S.W.3d at 879; Goffney, 843 S.W.2d at 584–85; Hawkins, 613 S.W.2d at 722–
23; cf. TEX. CODE CRIM. PROC. ANN. art. 1.051(g).
        The trial court shall conduct the hearing and make appropriate orders within 30 days of
the date of this order. The trial court reporter and clerk are directed to file supplemental records
containing the trial court’s findings and orders with this Court within 45 days of the date of this
order.
        The appeals are abated, treated as closed cases, and removed from this Court’s active
docket. The appeals will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of this
Court of such date.
       It is so ORDERED.

Judge’s signature: /s/ Justice Jane Bland
                    Acting individually       Acting for the Court


Date: March 18, 2014